DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 5/4/2021.
Claims 1-2, 4-14, 16-20 are pending.
	Claims 3, 15 are cancelled.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 5/4/2021 have been fully considered but they are not persuasive.  In view of the claim amendments, the rejections are being updated accordingly. 

Claim objection
Applicant’s arguments have been fully considered.
In view of the amendment filed, the objection as set forth in the previous office action is hereby withdrawn.

Rejection under 35 USC101
Applicant’s arguments have been fully considered.
In view of the amendment filed, the rejections as set forth in the previous office action is hereby withdrawn.

Rejection under 35 USC112
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that the amendment filed on 5/4/2021 raises new issue; see rejection below for detail.

Rejection under 35 USC102
Regarding to applicant’s arguments on “Zhu fails to disclose a parser operable to generate a plurality of API calls from a query as specified in claim 1” have been fully considered. 
In response to the arguments, it is submitted that, as stated by the Applicant, Zhu discloses that the system may generate an API call to the NoSQL provider. 
In addition to that, Zhu further discloses data within the NoSQL data source can be requested by accessing an application program interface using a JSON request, which is a API call ([0014]), server and NoSQL driver module permit connection to one or more NoSQL providers so that business intelligence reporting can access data from NoSQL data sources ([0016]), and mapping engine can map a relational database query to corresponding NoSQL API requests with operations the provider can process ([0017]). 
In view of the cited disclosures of Zhu above, it is submitted that Zhu properly discloses generating a plurality of API calls from a single query as claimed based at least on the following: 
(i) generating a plurality of NoSQL API requests for a single relational database query via mapping; and/or
(ii) accessing a plurality of NoSQL data sources for a single reporting representing a single query, wherein a single APL request is being used for each data source.

Regarding to applicant’s arguments on “Zhu fails to disclose the features of former claim 3 now present in claim 1”.
In response to the arguments, it is submitted that features of former claim 3 now presents in claim 1 may be interpreted as non-functional descriptive material and are not functionally impacting the structure of the claim  because the aliases, corresponding APL calls, and/or address are not necessary being used by other steps in the claim. Non-functional descriptive material is not necessary required to be taught. 
Also, it is submitted that the claimed features are being properly addressed at least in view of Zhu discloses identifying identifier(s) or metadata that corresponding to one or more aliases in the query, each corresponds to an address of the API endpoints (such as endpoints of appropriate data sources) for the query, and generating corresponding to API calls, such that relevant data are being retrieved from one or more data sources using API requests for reporting in response a query ([0009], [0013], [0020-0024], Fig 2-3).
Thus, for at least the reasoning above, the limitations in amended claim 1 are properly addressed; see rejection below for detail. 

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1 and 14, the claim each recites limitation “API calls” in execute step that is not clearly understood rendering the claims being definite.
Both claims 1 and 14 recites two types of API calls being generated: (i) a plurality of  API calls, and (ii)corresponding API calls. 
It is unclear which of which type is the “API calls” in execute step refers to.
Any claim not specially addressed is being rejected for incorporating the deficiencies of the claim it is depending upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al (Pub No. US 2014/0214897), hereinafter Zhu.
Zhu is cited in IDS filed on 8/8/2019.

With respect to claim 1, Zhu discloses a system, including a processor, for retrieving data from one or more server computers (Abstract) comprising: 
a parser operable to generate a plurality of application programming interface, API, calls to one or more API endpoints of the one or more server computers from a query ([0013-0017], [0020], [0028], [0044], Fig 1-3: a parsing module generates calls, e.g. API requests, to API endpoints of the server for the user query received. E.g. accessing data from different sources for SQL request, and hence multiple API calls are being generated as one call is made for each endpoint for each source as described in [00116-0017]), wherein the parser is further operable to identify one or more aliases in the query and generate corresponding API calls, wherein each alias corresponds to an address of one of the API endpoints (appears to be directed to non-functional descriptive material and not functionally impacting the structure of the claim as aliases, corresponding APL calls, and/or address are not necessary being used;[0009], [0013], [0020-0024], Fig 2: identify one or more aliases, e.g. identifier and/or metadata representing the one or more aliases for the data in the one or more data sources of NoSQL provider(s) using meta model to enable communication between the applications in the network for request data provision, and generating API requests accordingly that are being used by the server/ the source servers/ NoSQL provider(s) to access the request data in the query. each alias corresponds to an address of the endpoints such as the data resource address endpoint);  
an API call executor operable to execute the API calls and receive results of the execution of at least a portion of the API calls ([0016-0017], [0020], [0057-0028], Fig 1-3: execute the API request and receive result from one or more data source of one or more NoSQL provider); and 
a query engine operable to execute the query on the received results ([0013], [0021-0022], [0032], [0044], Fig 1-3: execute query on the results to provide relevant result, e.g. report, in response to the query), wherein one or more API endpoints is a Representational State Transfer, REST, endpoint (appears to be directed to non-functional descriptive material and not functionally impacting the structure of the claim; [0019]: REST is being implemented for data retrieval).
With respect to claim 2, Zhu further discloses wherein the query is a Structured Query Language, SQL query ([0017]).

With respect to claim 4, Zhu further discloses wherein the parser is operable to transform the query into a data structure and identify the one or more aliases from the data structure ([0017], [0022], [0044], Fig 2-3: transform query and identify the aliases via parsing and/or mapping of the query).
([0013], [0017], [0022-0026], [0044], Fig 2-3: identify using the endpoint reference data, e.g. list of metadata and/or data source identifiers, and endpoints as configured in the network).
With respect to claim 6, Zhu further discloses wherein the system further comprises an endpoint update unit, the endpoint update unit operable to update the endpoint reference data by accessing a service definition corresponding to the API endpoints ([0015-0020], [0044], Fig 2-3: updating the reference data, e.g. by adopting and configure by access the service definitions in the network with respect to the server, provider, and other components).
With respect to claim 7, Zhu further discloses wherein individual API endpoints of the one or more API endpoints are operable to provide data from a remote data store of one of the server computers as the results ([0013], [0016] Fig 1-3L provide data from a remote data store, e.g. data store 120).

With respect to claim 8, Zhu further discloses wherein the received results are in one of Javascript Object Notation, JSON, format or Extensible Markup Language, XML, format ([0026]).

With respect to claim 9, Zhu further discloses wherein the API call executor is further operable to store the received results in a call result storage ([0020-0021], [0032]: store result in a storage, e.g. cache).
With respect to claim 10, Zhu further discloses wherein the call result storage comprises a call result database, wherein the API call executor is operable to parse the received results and store the received results in the call result database ([0021], [0032]; store result, e.g. data store of the memory), and wherein the query engine is operable to execute the query against the call result database ([0021-0022], [0028], [0032], Fig 2-3: execute the query on the data store to provide result e.g. report).
With respect to claim 11, Zhu further discloses wherein the call result database is an in-memory database ([0021-0022], [0032]: data store in the memory).
With respect to claim 12, Zhu further discloses wherein the system comprises a graphical user interface operable to receive a user query and display the results ([0013], Fig 1-3: display result, via reporting).
With respect to claim 13, Zhu further discloses wherein the system comprises a network interface operable to receive a query from a user and provide the results to the user over a network connection ([0013], Fig 1-3: provide result, via reporting, over a network with connections).
With respect to claim 14, Zhu further discloses a method of retrieving data from one or more server computers (Abstract), comprising: 
([0013-0017], [0020], [0028], [0044], Fig 1-3: a parsing module generates calls, e.g. API requests, to API endpoints of the server for the user query received. E.g. accessing data from different sources for SQL request, and hence multiple API calls are being generated as one call is made for each endpoint for each source as described in [00116-0017]), further comprising identifying one or more aliases in the query and generating corresponding API calls, wherein each alias corresponds to an address of one of the API endpoints (appears to be directed to non-functional descriptive material and not functionally impacting the structure of the claim as aliases, corresponding APL calls, and/or address are not necessary being used;[0009], [0013], [0020-0024], Fig 2: identify one or more aliases, e.g. identifier and/or metadata representing the one or more aliases for the data in the one or more data sources of NoSQL provider(s) using meta model to enable communication between the applications in the network for request data provision, and generating API requests accordingly that are being used by the server/ the source servers/ NoSQL provider(s) to access the request data in the query. each alias corresponds to an address of the endpoints such as the data resource address endpoint);  
executing the API calls ([0017], [0020], [0057-0028], Fig 1-3: execute the API request); 
receiving results of the execution of at least a portion of the API calls ([0017], [0020], [0057-0028], Fig 1-3: receive result from one or more data sources of NoSQL provider  via request execution); and 
executing the query on the received results ([0013], [0021-0022], [0032], [0044], Fig 1-3: execute query on the results to provide relevant result, e.g. report, in response to the query), wherein the one or more API endpoints is a Representational State Transfer, REST, endpoint ([0019]: REST is being implemented for data retrieval).
With respect to claim 16, Zhu further discloses transform the query into a data structure and identifying the one or more aliases from the data structure ([0017], [0022], [0044], Fig 2-3: transform query and identify the aliases via parsing and/or mapping of the query).

With respect to claim 17, Zhu further discloses identifying aliases using endpoint reference data, the endpoint reference data comprising a list of aliases and corresponding API endpoints ([0013], [0017], [0022-0026], [0044], Fig 2-3: identify using the endpoint reference data, e.g. list of metadata and/or data source identifiers, and endpoints as configured in the network); and 
updating the endpoint reference data by accessing a service definition corresponding to the API endpoints ([0015-0020], [0044], Fig 2-3: updating the reference data, e.g. by adopting and configure by access the service definitions in the network with respect to the server, provider, and other components).

With respect to claim 18, Zhu further discloses wherein individual API endpoints of the one or more API endpoints are operable to provide data from a remote data store of one of the server computers as the results ([0013], [0016] Fig 1-3L provide data from a remote data store, e.g. data store 120).

With respect to claim 19, Zhu further discloses storing the received results in a call result storage ([0020-0021], [0032]: store result in a storage, e.g. cache).
([0007], Fig 1-3).

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168